department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in either sec_501 or sec_501 we made our initial determination in our proposed denial letter dated date you protested the proposed denial letter in your letter dated date the issues were discussed at your conference of right held in this office at the end of the conference your authorized representative stated that he would consult with you and submit additional information by letter dated date your authorized representative stated that the form_1024 previously submitted by you is to be withdrawn from consideration our final_determination is made for the following reason s your primary activities are for the benefit of your members rather than for the public benefit of the community which precludes exemption under sec_501 of the code your primary activities are benefiting only a segment of an industry which precludes exemption under sec_501 of the code you must file federal_income_tax returns on the form and for the years listed above within file the returns in accordance days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely yours robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date legend a b c dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code you applied for recognition of exemption under sec_501 and sec_501 based on the information submitted we have concluded that you do not qualify for exemption under either of these sections the basis for our conclusion is set forth below the information submitted indicates that you were incorporated on december state under the laws of the state of a your articles of organization dated november that you are a limited_liability_company and that your management is vested in your manager state that your founders agreed to and your secretary your bylaws dated november form an association for the purpose of uniting retail business owners and for the following e to get the best price and rebates from the suppliers of the retail goods and services by collective bargaining under the association e to get the collective rebates under the employer_identification_number of the association and distribute it after expenses to the individual entities according to their shares e to offer an insurance_company who would give best rates for business liability health and workman’s compensation e to get collective bargaining on any issues relevant to the c business your bylaws also state that since you shall be a nonprofit entity any monies on hand at the end of the fiscal_year in excess of an operating reserve fund established by your board_of directors shall be paid out to the members according to the member's share a management assistant will maintain the account for the rebates received by the association from the suppliers and distribute the net after expenses and a reserve fund for future expenses to the members in accordance with their percentage share your board is authorized to hire employees to carry out the duties of the associations but the salaries and all other expenses shall be limited to income taken in by the association and not from the members you also state that your membership shall be selected from any b businessperson bs are persons from a particular religious group from a variety of world regions you state that virtually all your members were born outside of the united_states and face challenges in adapting to u s culture and building successful businesses your amendment and restatement of charter articles of association dated august include the following statements e e e e e or bs that is more than fifty percent any c located in a which is majority owned by a b of the shares are owned by bs is eligible for membership any c located in a regardless of ownership which is operated under a management_contract where the contracted manager is a b manager may also apply for membership there shall be one primary member for each member ie for each eligible c that has been accepted as a member the individual who has majority ownership of a member c shall be the primary member notwithstanding the above if a member c is operated under a management_contract and the contracted manager is a b the individual who has majority ownership of the c may designate the b contract manager to be the primary member alternatively a b contracted manager may apply for membership and if he meets the criteria set forth in the bylaws and is accepted he will be the primary member and the owner will not be a member the primary member must be a b and must either be the majority owner of the member c or must be the manager of the c and has a management_contract with the majority owner of the c you shall charge membership fees to your members in accordance with your membership rules and regulations which may be modified by the board_of directors from time to time you shall pass through any rebates to your members rebate amounts received by you shall be held in trust for the benefit of the members they shail not be used to pay your debts your profits and losses shall not be allocated to or among the members individually but instead will be used to benefit you in general and to carry out your purposes no member of yours or your board_of directors or person from whom you may receive any property or funds shall receive or shall be lawfully entitled to receive any financial profit from your operations and in no event shall any part of your funds or assets be paid as salary or compensation to or distributed to or inure to the benefit of any member or any director of the board or any member of any board committee your supplier negotiation committee shall not henceforth enter into any new contracts for the purchase of goods and services for your members with any organization where the majority owner of that organization is a director on your board or where the majority owner is a parent child or spouse of a director a director shall disclose to the board_of directors any organization in which he or she owns greater than ten percent ownership if he or she is aware that you are considering any contracts with the organization this shall neither prevent nor restrict any member or director from receiving rebates or other savings and benefits distributed by you in accordance with the rules that apply to all members in your letter dated date you state that you are a trade_association of c owners of b community residents in a particular metro area you state that your prime objective is to negotiate contracts with vendors and also promote the common business interests of your members you also state that any kind of savings or rebates resulting from deals with vendors are all passed to your members and that the amount of the rebate to an individual member is exactly equal to the rebate due to the member therefore you state the rebate distribution is not a distribution of earnings the negotiating vendor who contracts with you also serves the common purpose of your members by offering best prices which will not be available to other business owners in the same area you state that only your members can take advantage of your negotiated deals or participate in any educational and training seminars organized by you non-members do not have any access to your sponsored programs or seminars sec_501 of the code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare so long as no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_4_-1 of the income_tax regulations provides that a civic_league_or_organization may be exempt as an organization described in sec_501 if i it is not organized for profit and ii it is operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the regulations provides that in general an organization is it is primarily engaged in promoting in operated exclusively for the promotion of social welfare if some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements sec_1_501_c_6_-1 of the regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for it is an organization of the same general class as a chamber of commerce or board_of profit trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league an association engaged in furnishing information to prospective investors to enable them to make sound investments is not a business league since its activities do not further any common business_interest even though all of its income is devoted to the purpose stated revrul_54_394 1954_2_cb_131 holds that an organization that provides antenna service only to its members to enable them to receive television is not exempt under sec_501 of the code revrul_56_65 1956_1_cb_199 holds that a local organization whose principal activity consists of furnishing particular information and specialized individual services to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization therefore is not entitled to exemption under sec_501 of the code as a business league even though it performs functions which are of benefit to the particular industry and the public generally the activities of the organization consist of the maintenance of plan rooms for the convenience of members where plans and specifications for local construction projects together with the names of general contractors bidding on specific projects are filed revrul_58_294 1958_1_cb_244 discusses an organization that is organized and operated for the purpose of promoting uniform business advertising and fair trade practices in connection with the manufacture and sale of a certain patented product membership in the organization is limited to any person firm or corporation licensed to manufacture and sell the specified product the organization owns the controlling_interest in the corporation which holds the basic patents and sells to the members of the organization the materials and equipment necessary in the manufacture of the product the revenue_ruling holds that the organization does not qualify for exemption as an organization described in sec_501 of the code because it is engaged in furthering the business interests of the dealers in the particular patented product revrul_59_391 1959_2_cb_159 holds that an organization whose membership is so restricted that each member represents a different trade business occupation or profession does not qualify for exemption under sec_501 of the code revrul_62_167 1962_2_cb_142 holds that an antenna service that provides signals to any television receiver in the community is exempt under sec_501 of the code since it benefits the community as a whole rather than just the members revrul_65_164 1965_1_cb_238 holds that negotiating written collective bargaining labor contracts for the general membership interpreting such contracts and mediating or settling jurisdictional and other disputes are to be considered incidental activities under sec_501 of the code since these activities further the common purpose with respect to the common labor problems of the business group and do not represent services to individual members which the members could purchase elsewhere the revenue_ruling also states that where such services do not further the common interest and individual members derive a direct and non-incidental benefit from the services rendered the organization would not qualify for exemption under sec_501 revrul_66_148 1966_1_cb_143 holds that an organization formed for the purpose of establishing and maintaining a system for the storage and distribution of water in order to increase underground water levels in a community is exempt under sec_501 of the code the facts presented show that membership is available to any water user in the community who agrees to pay an assessment the revenue_ruling concludes that the increase in the level of the underground water table which results from the organization's activities benefits all resident of the community whose wells are supplied by the raised water table regardless of whether they are members and regardless of whether they pay anything to the organization by attempting to raise the underground water level the organization is operating for the benefit of the entire community and is exempt under sec_501 revrul_67_77 1967_1_cb_138 holds that an organization composed of dealers in a certain make of automobile in a designated area is organized and operated for the primary purpose of financing general advertising campaigns to promote with funds contributed by dealer members the sale of that make of automobile and is therefore not exempt under sec_501 of the code since it is performing particular services for its members the revenue_ruling states that it relates to whether an organization which is organized and operated for the primary purpose of financing advertising campaigns to promote the sale of a particular make of automobile is entitled to exemption under sec_501 revrul_68_264 1968_1_cb_264 defines a particular service for the purposes of sec_501 of the code as including an activity that serves as a convenience or economy to the members of the organization in the operation of their own businesses revrul_69_385 1969_2_cb_123 holds that a community welfare corporation that purchases and sells unimproved land and engages in other business activities the profits from which are distributed to members is not exempt under sec_501 of the code the corporation is authorized to make and in fact made distributions of profits to its members these distributions are equivalent to dividends based upon equity ownership and result in profit to the members the revenue_ruling concludes that the corporation is not exempt under sec_501 since the authority for making the distributions and the distributions themselves are incompatible with the requirements of the regulations that an organization must not be organized or operated for profit revrul_73_306 1973_2_cb_179 holds that an organization formed to represent member-tenants of an apartment complex in negotiations with landlords in litigation and before local and federal regulatory agencies with respect to matters of mutual concern to the tenants does not qualify for exemption under sec_501 of the code the revenue_ruling concludes that the organization is operating essentially for the private benefit of its members rather than being primarily engaged in activities for the common good and general welfare of the people of the community revrul_73_349 1973_2_cb_179 holds that an organization formed to purchase groceries for its membership at the lowest possible prices on a cooperative basis is not exempt as a social_welfare_organization under sec_501 of the code revrul_73_411 1973_2_cb_180 in discussing the exempt status of a shopping center in the case of a chamber of merchants' association under sec_501 of the code describes in detail the history of sec_501 and the types of organizations described therein commerce or similar organization the common business_interest required under sec_1_501_c_6_-1 of the regulations is usually the general economic welfare of a community membership is voluntary and open generally to all business and professional men and women in the community the revenue_ruling states that it has been accepted that an organization seeking exemption from federal_income_tax under sec_501 as a chamber of commerce or board_of trade must be one whose efforts are directed at promoting the common economic_interest of all the commercial enterprises in a given trade community the revenue_ruling also defines trade associations or business_leagues as similar to chambers_of_commerce or boards_of_trade except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry revrul_74_81 1974_1_cb_151 discusses an organization formed to promote the business welfare and interest of persons engaged in the contracting trade and related industries and whose principal activity is to provide its members with group workmen’s compensation insurance the revenue_ruling holds that the organization is not exempt under sec_501 of the code because it is relieving the members of obtaining this insurance on an individual basis resulting in a convenience in the conduct of their businesses a particular service revrul_74_147 1974_1_cb_136 describes an organization whose members represent diversified businesses that own rent or lease one or more digital computers produced by various manufacturers without regard to identity of the manufacturer of any such computer the sole activity of the organization mentioned in the revenue_ruling is the holding of semi- annual conferences at which operational and technical problems relating to computer use are discussed the revenue_ruling concludes that the organization's primary objective provision of a forum for the exchange of information which will lead to the more efficient utilization of computers by its members and other interested users improves the overall efficiency of its members’ business use of computers and qualifies for exemption under sec_501 of the code revrul_78_86 1978_1_cb_151 holds that an organization formed by a group of local merchants to establish and operate a public off-street parking facility in order to alleviate a lack of parking space in the central business district does not qualify for exemption under sec_501 of the code the revenue_ruling states that although there may well be some public benefit derived from the construction and operation of the parking lot it cannot be said to be operated primarily for social welfare purposes revrul_83_164 1983_2_cb_95 describes an organization whose purpose is to conduct conferences for the dissemination of information concerning computers manufactured by one specific company m although membership is comprised of various businesses that own rent or lease computers made by m membership is open to businesses that use other brands of computers at the conferences presentations are given primarily by representatives of m as well as by other experts in the computer field problems related to members’ use of m’s computers are also discussed and current information concerning m's products are also provided the revenue_ruling holds that by directing its activities to businesses that use computers made by one manufacturer the organization is improving business conditions in a segment of a line_of_business rather than in an industry as a whole and is not exempt under sec_501 of the code the revenue_ruling concludes that by providing a focus on the products of one particular manufacturer the organization is providing m with a competitive advantage at the expense of manufacturers of other computer brands in 69_tc_53 the court sustained the revocation of the petitioner's exempt status under sec_501 of the code because of the extensive commercial services provided to members the court stated because these activities serve as a convenience or economy to petitioner's members in the operation of their business we think they constitute particular services as proscribed by the regulations by providing insurance or textbooks for its members the petitioner relieves its members of obtaining insurance or textbooks on an individual basis from a nonexempt commercial business if the petitioner did not provide these goods and services its members would have to obtain them from nonexempt businesses at a substantial increased cost thus the organization is rendering particular services for the individual members as distinguished from an improvement of business conditions in barbering and beautician professions generally in glass container industry research corporation ustc the tax_court examined an organization that had applied for recognition of exemption from federal_income_tax under sec_501 of the code the organization was conducting scientific research in the field of glass container production and manufacture independent commercial research organizations colleges and universities performed the actual research the contracts for the research almost all provided that the results were not to be disclosed members were forbidden to disclose the research reports to nonmembers and the aim of the organization with respect to the reports which were made public was not to disclose information which would be of assistance to a nonmember from a production standpoint the court found that because the results of the research were only for the benefit of members the organization was a cooperative effort on the part of a limited number of persons to research business project for the benefit of themselves rather than the public at large or the industry at large and thus exemption under sec_501 was denied the court stated that of a group of manufacturers engaged in an industry cannot organize themselves solely for the purpose of investigating and discovering cheaper and better methods of conducting their business with a view to increasing their profits with restrictions on dissemination of the research results and at the same time be tax-exempt under the statute the court found it unnecessary to speculate what the situation might have been in the event the organization relaxed its rules and regulations with regard to dissemination of research results in 440_us_472 the supreme court held that an organization whose membership consisted of the franchisees of one brand of muffler did not constitute a line_of_business within the meaning of sec_501 of the code because a single brand represented only a segment of an industry in 667_fsupp_250 d c md the court held that an organization which served the needs of users of a specific brand of computer promoted only a segment of a line_of_business and was not exempt under sec_501 of the code in 948_f2d_360 cir affg no 89-c- n d ill the court concluded that an association of computer users did not qualify for exemption under sec_501 of the code because it benefited essentially users of ibm equipment the information you have submitted establishes that your primary activities center around the negotiation of contracts with vendors receiving rebates and passing them on to your members organizations that promote social welfare within the meaning of sec_501 of the code should primarily promote the common good and general welfare of the people of the community as a whole an organization that primarily benefits a private group of citizens cannot qualify for exemption this activity is the same kind of activity that is denied recognition of exemption under sec_501 of the code as described in revrul_54_394 supra as further explained in rev ruls and both supra establishing and maintaining a service or a product only for an organization’s members does not benefit the community as a whole as required under sec_501 no matter that the service or product may benefit all the organization's members as explained in revrul_73_306 supra the concept of social welfare within the meaning of sec_501 implies a service or program directed at benefiting the community rather than a private group of individuals your activity of negotiating contracts for the benefit of your members is essentially the same as the organization denied exemption under sec_501 as described in revrul_78_86 supra although there may be some public benefit to the community the overwhelming benefit is to your members and this activity serves their private business interests the fact that you are able to distribute funds to your members whether characterized as rebates profits or savings is the same as the organization denied exemption under sec_501 in revrul_69_385 supra these reasons preclude your exemption as a social_welfare_organization under sec_501 with regard to sec_501 of the code we have determined that your negotiating activity is the performance of particular services for your individual members and as such is proscribed from being a primary activity for purposes of exemption under sec_501 of the code pursuant to sec_1_501_c_6_-1 of the regulations as stated in revrul_68_264 supra the term particular service includes an activity that serves as a convenience or economy to the members of the organization in the operation of their own businesses the argument described in revrul_56_65 supra is also applicable to you because your performance of particular services is your primary activity your negotiating activity is not similar to the exempt negotiation activity carried on by the organization described in revrul_65_164 supra because your negotiations represent services to individual members which the members may purchase elsewhere also your members receive a direct and non-incidental benefit from your services similar to the organization described in revrul_74_81 supra your primary activity relieves your members of negotiating and obtaining these rebates on an individual basis resulting in a convenience in the conduct of their businesses the fact that the contracts with vendors may be less lucrative if they are sought by your members individually rather than collectively is immaterial for purposes of exemption as noted in associated master barbers beauticians of america inc supra you are more like the organization described in glass container industry research corporation supra in that you represent only a particular group of organizations from your industry which have organized themselves to be involved among other matters in contracts that you negotiate as discussed and made clear in revrul_73_411 supra and glass container industry research corporation membership in and enjoyment of privileges in an organization exempt under sec_501 of the code are not to be restricted or limited to a select number of entities within the described community or industry membership in a trade_association or business league as differentiated from a chamber of commerce is both voluntary and open generally to all entities within a particular line_of_business or closely related lines of business although your membership is restrictive in a different manner than the one discussed in revrul_59_391 supra the fact that you only permit b persons to be your members indicates that your membership is not considered to be voluntary within the meaning of revrul_73_411 and is not within the intendment of sec_501 you are not similar to the organization described in revrul_74_147 supra because your purpose is to promote your member's interests only rather than providing as an example for the exchange of information it is clear that your activities are geared toward a particular group of businesses in the same manner as the organization denied exemption under sec_501 of the code in revrul_83_164 supra by directing your activities solely to this group you are improving business conditions only for this group not to the c industry as a whole similar to the organization discussed in revrul_58_294 supra your activities are furthering the business interests of your members these business interests moreover are in competition with the same business interests for other similar organizations in the c business in your area one of the key considerations for exemption under sec_501 c of the code is whether your activities give a competitive edge to your special programs as opposed to other similar special programs carried on by similar organizations the fact that your benefits are available only to your members and that your benefits are basically for only one particular kind of c operators shows that you benefit only one segment of the c industry as a whole only your members can take advantage of your negotiated deals or participate in any educational and training seminars organized by you non-members do not have any access to your sponsored programs or seminars your members are in direct competition with other c operators who are not admitted to your membership and derive no benefit although they are in the same industry in the same area as discussed in national muffler dealers ass'n v u s national prime users group inc v u s and guide international corporation v u s all supra benefits essentially for a particular segment of an industry precludes exemption under sec_501 of the code in this respect you are more like the organization denied exemption under sec_501 in revrul_67_77 supra these reasons preclude your exemption as a trade_association or business league under sec_501 of the code therefore for the above reasons you do not qualify for exemption as an organization described either in sec_501 or in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an if you individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you do not intend to protest this determination you do not need to take any further if we do not hear from you within days we will issue a final adverse determination please send your protest statement form_2848 and any supporting documents to this action letter that letter will provide information about filing tax returns and other matters address internal_revenue_service te_ge constitution ave n w washington d c you may also fax your statement using the fax number shown in the heading of this letter lf you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours lois g lerner director exempt_organizations rulings agreements
